 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MONICA McCARRICK,                                   No. 2: 17-cv-2652 TLN KJN P
12                        Petitioner,
13            v.                                          ORDER
14    JANELLE ESPINOZA,
15                        Respondent.
16

17          Petitioner is a state prisoner, proceeding with counsel. Pending before the court are

18   petitioner’s motions for extension of time to file supplemental briefing.

19          Good cause appearing, IT IS HEREBY ORDERED that:

20          1. Petitioner’s motions for extension of time (ECF Nos. 25, 26) are granted;

21          2. Petitioner’s supplemental briefing is due on or before February 15, 2019; respondent’s

22   response is due sixty days thereafter; and petitioner’s reply, if any, is due thirty days thereafter.

23   Dated: December 13, 2018

24

25

26
     Mc2652.eot
27

28
                                                         1
